Case 4:20-cr-00142-SDJ-KPJ Document 24-1 Filed 06/23/20 Page 1 of 2 PageID #: 79




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §          Case No. 4:20CR142
                                                  §          Judge Jordan
 DANIEL AUSTIN DUNN                               §
                                                  §


                                      PROTECTIVE ORDER

         Having considered the Government’s Motion for Protective Order, the Court finds

 that discovery material in this case contains private personal identification information of

 individuals and law enforcement sensitive material. As a result, the Court GRANTS the

 motion. Discovery material in this case will be used and disclosed subject to the following

 conditions:

         a.         Defense counsel shall maintain the discovery material in accordance with the

 terms of this protective order and shall use the discovery material solely and exclusively in

 connection with this case (including trial preparation, trial, and, if necessary, appeals or

 other related legal proceedings) and for no other purpose;

         b.         Only the following individuals may access and view the discovery material:

 (i) defense counsel; (ii) the defendant, for the sole purpose of assisting in the preparation

 of their defense and only in the presence and under the direct supervision of defense

 counsel; and (iii) such members of defense counsel’s staff, defense expert witnesses, and

 consultants as are necessary for the purpose of preparing the defendant’s defenses, and only

 Protective Order
 Page 1 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 24-1 Filed 06/23/20 Page 2 of 2 PageID #: 80




 while these staff members, expert witnesses, or consultants are operating under the direct

 supervision and control of defense counsel;

         c.         Defense counsel may print, copy, and/or duplicate the discovery material

 only if the printed items, copies, and/or duplicates, are kept under the same control as the

 original discovery material;

         d.         Defense counsel will keep a copy of this protective order with the discovery

 material at all times; and

         e.         If and when the defendant has exhausted trial and appellate rights, including

 any claim under 28 U.S. Code § 2255, or upon termination of defense counsel’s

 representation of the defendant, defense counsel shall destroy the discovery material and

 any printed items, copies or duplication of the discovery material.




 Protective Order
 Page 2 of 2
